Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 
EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments in which the identified allowable subject matter in now cancelled claim 21 has been incorporated into the independent claims; the outstanding rejections have been withdrawn.
Claims 1-19 are allowed.

Closest Prior Art and Allowable subject matter:
	Reddy et al. (US 8,686,727) which discloses The CEST effect for various neurotransmitters and energy metabolites in the brain and muscles and various 
However, Reddy fails to teach receiving a first measurement for spectra with selective inversion of a metabolite using magnetic resonance in a volume, wherein selective inversion is selective of one or more spectral peaks indicative of the metabolite, wherein selective inversion comprises spectral inversion that uses one or more frequency selective editing pulses targeting a  frequency range comprising the one or more spectral peaks to invert all of the one or more spectral peaks; receiving a second measurement for the metabolite without inversion using magnetic resonance in the volume, where the second measurement comprises one or more spectral peaks outside of the limited frequency range, determining a difference measurements and further quantifying the metabolite in the volume based on the difference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793